Citation Nr: 0414242	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1972 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing held in 
December 2003.

A September 2003 rating decision denied entitlement to 
service connection for folliculitis and colon polyps.  At his 
December 2003 hearing, the undersigned advised the veteran 
that if he disagreed with either determination, he should 
submit a notice of disagreement to the RO.  To the Board's 
knowledge, the veteran has not initiated an appeal with 
respect to the September 2003 rating decision as to either 
issue decided therein.


REMAND

Briefly, the veteran contends that his low back disorder, 
including spinal stenosis, was caused or chronically worsened 
by radiation treatment received in service for his service-
connected left testicular cancer.  

Service medical records show that the veteran reported, at 
his July 1972 service entrance examination, experiencing back 
pain after a recent trampoline accident; physical examination 
was negative for any pertinent abnormalities.  When seen in 
October 1972 for a history of recurrent back pain, he was 
noted to have sustained a back injury shortly prior to 
service entrance.  Physical examination of the veteran's back 
at service discharge was negative for any finding or 
diagnosis of low back disability.  While hospitalized in 
service in March 1980 for a left radical orchiectomy, he 
complained of some back pain.  In May 1980, while still in 
service, the veteran was scheduled to receive 3,000 rads of 
radiation to the peri-aortic, left iliac and left inguinal 
regions in connection with treatment for seminoma of the left 
testicle.  

There is no post-service medical evidence on file concerning 
a low back disorder until 1996.  Private treatment records 
for April 1996 to May 2002 include a January 2002 entry 
noting the presence of tethering of the veteran's spinal cord 
with a question of arachnoiditis, possibly due to radiation 
treatment received in service.  A February 2002 entry 
indicates a diagnosis of arachnoiditis, suspected to have 
largely been caused by past radiation treatment.  An April 
2002 statement by a private physician indicates that it was 
possible that the veteran's low back disability was caused by 
the radiation treatment for testicular cancer, but that there 
was not much scientific data to support that hypothesis.  An 
August 2002 VA examiner concluded, after reviewing the 
evidence of record and examining the veteran, that the 
radiation treatment in service did not cause the veteran's 
low back disability; that a diagnosis of arachnoiditis in the 
veteran was questionable; and that any arachnoiditis the 
veteran did have was likely related to treatment for spinal 
stenosis.  The August 2002 examiner also concluded that the 
veteran's low back disability likely developed from lifestyle 
conditions and post-service employment.

Pursuant to 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R § 
3.159 (2003), VA is, among other things, required to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran has 
been adequately informed of the information and evidence 
necessary to substantiate a claim for secondary service 
connection, he has not been so informed with respect to a 
claim for direct service connection.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The Board points out that the 
veteran's claim is clearly based at least in part on a theory 
of direct service connection, given that he alleges that the 
radiation treatment received in service caused his lower back 
disorder.  In order to ensure that the veteran receives the 
due process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.

The Board also notes that private medical records on file 
indicate that the veteran has received treatment from Drs. 
Katheryn Seascholtz, Mark Worthing, and Mark Henry, and from 
a Dr. Hagerty (a chiropractor); records from the above 
persons for the veteran are not on file.  The Board 
additionally notes that while medical records from Drs. 
Konrad Barth and Michael Totta are on file, those records 
suggest that additional treatment reports for the veteran are 
available.  In July 2003 the RO provided the veteran with the 
appropriate forms for authorizing VA to obtain records on his 
behalf, and specifically requested that he complete and 
return the forms for each of the referenced persons; the 
veteran did not do so.  At his December 2003 hearing before 
the undersigned, the veteran suggested that he did not 
complete and return the forms because he believed VA was 
already in possession of enough evidence to grant the 
benefits sought on appeal.  The Board notes in passing that 
in a July 2003 statement, the veteran indicated that he had 
been treated in the past through his employer for back 
strain.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  With this in mind 
the Board advises the veteran that records from the 
referenced persons appear to be relevant to his claim.
 
The Board lastly notes that the veteran contends that records 
of his radiation treatment at the National Naval Medical 
Center located in Bethesda, Maryland, are relevant to his 
claim but have been lost.  The record reflects that the RO 
contacted the Bethesda facility directly to obtain any 
additional records for the veteran but was informed by that 
facility in August 2003 that no further records were 
available.  The record reflects that the RO has not attempted 
to request such records from the National Personnel Records 
Center (NPRC).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
veteran's claim for service 
connection for low back disability.  
The letter should also specifically 
inform the veteran of which portion 
of the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Drs. Katheryn 
Seascholtz, Mark Worthing, Mark 
Henry, Konrad Barth, Michael Totta, 
the chiropractor Hagerty and the 
health care provider(s) who treated 
him through his employer, who may 
possess additional records pertinent 
to the claim on appeal.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from Drs. 
Katheryn Seascholtz, Mark Worthing, 
Mark Henry, Konrad Barth, Michael 
Totta, the chiropractor Hagerty and 
the health care provider(s) who 
treated him through his employer, 
which have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

4.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service.  Using any unit 
assignment information for the 
veteran obtained, the RO should 
contact the National Personnel 
Records Center and request that NPRC 
search its records for the Bethesda, 
Maryland National Naval Medical 
Center facility from March 1980 to 
May 1980 and any service medical 
records referring to the veteran at 
any time during that period.  

5.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's low back disability.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any low back 
disability identified is 
etiologically related to service or 
was present within one year of the 
veteran's discharge therefrom.  The 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that any low back 
disability was caused or chronically 
worsened by the veteran's service-
connected residuals of left 
testicular cancer.  The rationale 
for all opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

